Citation Nr: 1541719	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-43 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lumbar spine arthritis (claimed as low back pain), to include as secondary to service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1978 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

Lumbar spine arthritis did not manifest while in service or within one year of service, and is not otherwise shown to be related to service, nor is it due to or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for lumbar spine arthritis (claimed as low back pain), to include as secondary to service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Lumbar Spine Arthritis

The Veteran contends that a current low back disability is related to service or is aggravated by his service-connected right shoulder disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the weight of the evidence is against a finding that a current low back disability was incurred in service.  While service treatment records from February 1979 show that the Veteran endorsed low back pain due to heavy lifting, he was assessed to have a mild muscle spasm and returned to full duty.  Later, in June 1979, he experienced low back pain after a motor vehicle accident.  Physical examination, however, was unremarkable and range of motion testing was within normal limits and he was returned to full duty.  Finally, in August 1979, he reported low back pain, but was found to have full range of motion and again was returned to full duty.  Significantly, these incidents appear to have been acute episodes in which the condition resolved as discharge examination results from October 1980 showed no spine abnormalities and he affirmatively denied any spine issues or low back pain on his Report of Medical History.

This evidence does not suggest any chronic low back disability upon service discharge.  Moreover, there is no evidence showing arthritis of the lumbar spine in the first post-service year.  Additionally, there is no objective evidence showing continuity of any low back symptoms for many years following service discharge.  

Rather, it was not until 2012 when the low back was referenced in VA treatment records.  VA treatment records from March 2012 show bilateral degenerative facet arthropathy in the lower lumbar spine based on radiographic imaging results.  Another treatment note from June 2012 shows mild right convex scoliosis of the thoracolumbar spine, but normal posterior alignment.  The Veteran's vertebral body heights are normal and intervertebral disk spaces are maintained, L1 through S1.  Minor degenerative changes are seen at the T12-L1 disk and T12-L1 vertebral bodies and his pedicles are intact.  In July 2012, the Veteran was treated for low back pain after motor vehicle accident.  He was found to have decreased range of motion secondary to pain, and was diagnosed with back pain and muscle spasms.  Significantly, these records do not suggest that any low back disability is related to service or is due to or aggravated by a service-connected right shoulder disability.  

The Board has considered the Veteran's statements of record that his low back pain is secondary to his service-connected right shoulder disability. The Board finds that the question of the etiology of his low back pain is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Veteran has been given the opportunity, but failed to submit evidence showing that he suffers from a chronic back condition secondary to his right shoulder disability.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that lumbar spine arthritis did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service on a direct or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in August 2009, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  Furthermore, where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records show treatment for low back pain due to a motor vehicle accident, but radiographic imaging and range of motion testing revealed normal spine results.  The Veteran also affirmatively denied any complaints of back pain on his discharge Report of Medical History and on separation examination the spine was normal.  Moreover, while post-service evidence shows low back pain in 2012, they do not suggest any relationship to service or to a service-connected disability.  As is discussed in greater detail, objectively, low back pain is not shown until 2012, which is approximately 32 years after the Veteran's separation from service.  Consequently, a VA examination as to the etiology of the claimed disorder is not warranted, even under the low threshold of McLendon.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for lumbar spine arthritis, to include as secondary to service-connected right shoulder disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


